Citation Nr: 0639129	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-18 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to May 
1967 and December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO, 
in pertinent part, denied the veteran service connection for 
irritable bowel syndrome.  The veteran filed a notice of 
disagreement (NOD) in May 2003, and the RO issued a statement 
of the case (SOC) in June 2003.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2003.

In May 2004, the Board remanded to the RO the claim for 
service connection for irritable bowel syndrome, for further 
development, to include arranging for the veteran to undergo 
a VA examination to obtain a nexus opinion.  The RO completed 
all requested action and continued denial of the veteran's 
claim (as reflected in the April 2005 supplemental statement 
of the case (SSOC)) and returned the matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  During his active military service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

3.  The veteran does not have a current diagnosis of 
irritable bowel syndrome that is etiologically related to his 
service.

4.  There is no corroborating evidence that shows the veteran 
has irritable bowel syndrome or chronic gastrointestinal 
signs or symptoms.


CONCLUSION OF LAW

The criteria for service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness or other 
qualifying chronic disability, are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

As such, the Board notes that a pre-rating RO letter, dated 
in July 2002, and a post rating RO letter, dated in July 
2004, in addition to the January 2003 rating decision and the 
June 2003 SOC, provided the veteran the notice required under 
the VCAA and the implementing regulations.  The July 2002 
letter notified the veteran that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things:  an injury in military service or a 
disease that began in or was made worse during military 
service, or an event during military service that caused an 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  The letter also 
notified the veteran of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The January 2003 rating decision 
and June 2003 SOC informed the veteran of the law pertaining 
to service connection for undiagnosed illness and other 
qualifying chronic disabilities as stated in 38 C.F.R. 
§ 3.317.  The July 2004 letter requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Although the notice pertaining to the law for service 
connection for undiagnosed illnesses and other qualifying 
chronic disabilities and the July 2004 notice letter was sent 
after the original adjudication of the veteran's claim, the 
Board finds that any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided (as reflected in the April 2005 SSOC).  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Hence, the Board finds that any failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating; however, 
because the Board's decision herein denies service connection 
for the claimed disability, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f).

The Board notes that Congress revised 38 U.S.C.A. § 1117, 
effective March 1, 2002.  In the revised statute, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  38 C.F.R. § 3.317(a)(2). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following:  fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

The veteran asserts that his irritable bowel syndrome, or 
gastrointestinal symptoms are manifestations of a qualifying 
chronic disability associated with his Persian Gulf War 
service.  The Board notes that the veteran's Form DD-214 
shows that the veteran served in Southwest Asia from January 
1991 to June 1991 in support of Operation Desert 
Shield/Storm.  Therefore, he has been found to have served in 
the Southwest Asia region, and the remaining issue is whether 
the record presents a sound medical basis for attributing his 
claimed irritable bowel syndrome to his military service, to 
include as a manifestation of a qualifying chronic disability 
associated with his Persian Gulf War service.

The veteran's service medical records were reviewed.  A 
February 1967 treatment record shows that the veteran 
complained of diarrhea and a headache with no fever.  No 
diagnosis was rendered.  In May 1967, the veteran complained 
of a pain in his stomach.  He was vague as to the type and 
location of the pain.  The May 1967 separation examination 
showed that the veteran's abdomen and viscera were normal.  
Records from his tour of duty from December 1990 to July 1991 
were also of record.  An April 1991 Report of Medical 
Examination for separation showed that a digital rectal 
examination was conducted and was normal.  The April 1991 
Report of Medical History revealed that the veteran did not 
report having frequent indigestion or stomach, liver, or 
intestinal trouble.  An April 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation showed that 
the veteran reported not having stomach or belly pain, 
nausea, diarrhea, or bloody bowel movements.  A June 1991 Out 
Processing Checklist showed that the veteran reported not 
having diarrhea or vomiting.

In June 1994, the veteran underwent a VA General Medical 
Examination and Persian Gulf War Examination.  The 
genitourinary and digestive systems were found to be normal 
and he was not diagnosed with irritable bowel syndrome, nor 
did the veteran report any gastrointestinal symptoms.

In February 1995, the veteran underwent a VA Persian 
Gulf/Agent Orange Examination.  He reported having a burning 
sensation around his rectum with bowel movements for the past 
six months.  He had no blood in his stools and denied 
hemorrhoids.  The diagnosis was dysesthesia with ulcerations 
and raw area of the rectum, undetermined etiology.

A June 2003 letter from W.T., M.D., a private physician, 
states that he had been treating the veteran since September 
2002, primarily because of the veteran's diarrhea and burning 
in his anus.  The veteran was found to have a soft abdomen 
without tenderness.  There was some inflammation in his 
perianal tissue.  Dr. W.T. further stated that as this had 
its onset while the veteran was on active duty, he would 
consider this as service connected.

In August 2004, the veteran underwent a VA examination.  The 
veteran reported that he had no symptoms suggestive of an 
irritable bowel.  He denied any problems with abdominal pain 
or any alternation in his bowel movements.  His main and only 
gastrointestinal complaint was a burning, itching sensation 
in the anal, perianal area after a bowel movement and this 
was with almost every movement.  He reported this symptom to 
have been present since 1996.  He had no weight gain or loss 
and no nausea or vomiting.  He reported having occasional 
diarrhea, but this was not a problem and was not chronic.  
The diagnosis was pruritus ani.  The examiner stated that the 
veteran had no symptoms at the examination suggestive of an 
irritable bowel.  All of his symptoms related to the perianal 
area that began in 1996.  He opined that it was not likely 
that the veteran's present symptoms of itching and burning 
sensation in the anal and perianal area was related or 
aggravated by military service.

Based on the medical evidence as noted above, the Board finds 
that service connection for the veteran's irritable bowel 
syndrome or any gastrointestinal complaints, is not 
warranted.

Regarding his claim of irritable bowel syndrome as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, the Board initially notes 
that the veteran is not currently diagnosed with irritable 
bowel syndrome.  Neither has he been shown to complain of 
gastrointestinal signs or symptoms that have been found 
medically to be chronic.  He reported having no symptoms of 
an irritable bowel after returning from his tour in Southwest 
Asia, as was noted in his 1991 service medical records.  
Although the June 2003 letter from Dr. W.T. shows that the 
veteran was treated for diarrhea since September 2002, and 
the more recent August 2004 VA examination report shows that 
the veteran's diarrhea was not chronic and was only 
occasional.  Further, no other symptoms of an irritable bowel 
were shown during his August 2004 VA examination.  As the 
veteran has no current diagnosis of irritable bowel syndrome 
and has manifested no chronic gastrointestinal signs or 
symptoms to qualify as a qualifying chronic disability under 
38 C.F.R. § 3.317, the Board finds that service connection 
for irritable bowel syndrome, as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117, is not warranted.

Regarding the veteran's symptoms of a burning and itching 
sensation in the anal, perianal area, the Board notes that 
the veteran did not perfect an appeal as to this issue.  
However, even if this symptom is found to be a 
gastrointestinal sign or symptom, the Board notes that in 
August 2004, the diagnosis for this symptom was pruritus ani.  
As such, the veteran's burning and itching sensation in the 
anal, perianal area has been attributed to a known clinical 
diagnosis, which precludes entitlement to service connection 
under the provisions of 38 U.S.C.A. § 1117.

Even assuming arguendo that the veteran has the claimed 
irritable bowel syndrome, such is not found to be directly 
related to his service.  The Board notes that Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, where, as here, competent evidence 
does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the veteran had two complaints of 
diarrhea and pain in the stomach while in service, the 
current August 2004 VA examination report shows that he has 
no current irritable bowel syndrome disability.  Further, 
although the June 2003 private physician stated that the 
veteran was being treated for diarrhea, his diarrhea has not 
been shown to be a chronic disability.  Therefore, the claim 
for service connection for irritable bowel syndrome must be 
denied because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

The Board has considered the veteran's assertions advanced in 
connection with this matter.  However, as a layperson, he 
simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter-such as the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 

For all the foregoing reasons, the claim for service 
connection for irritable bowel syndrome must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for irritable bowel syndrome, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


